Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (U.S. Patent No. 5,474,025).
For claim 1, Lee discloses a walkway for an aviary, the walkway (as shown in Figs. 1-3) comprising: a ramp (Fig. 1: 10), having a ramp surface (defined by the exterior surface of the ramp at numeral 10), and having a ramp positioning member (16, 17) extending below the ramp; and at least one support (22, 23) coupled to the aviary (as shown in Fig. 2 of unnumbered bird cage) and disposed below the ramp (as shown in Fig. 2) to position the ramp surface at an angle less than vertical (as shown in Fig. 2, 
For claim 3, Lee discloses the walkway of claim 1, wherein the ramp positioning member is a lip (as shown in Fig. 1, where the ramp positioning member 16, 17 is an extension of the ramp and extends from the bottom of the ramp 10) extending from a bottom side of the ramp.
For claim 5, Lee discloses the walkway of claim 1, wherein the ramp positioning member (16, 17) is disposed on a first side (bottom side of the ramp) of the ramp (10).

For claim 7, Lee discloses the walkway of claim 1, wherein the at least one support (22, 23) comprises a plurality of supports (a pair of supports 22, 23) each disposed below the ramp and further wherein each of the plurality of supports includes a support positioning member (Fig. 1: bases 22B, 23B include peripheral groove).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee in view of Dickson (U.S. Patent No. 6,264,522).
For claim 4, Lee discloses the invention substantially as claimed, but fails to specifically show wherein the at least one support includes a support positioning member, wherein the support positioning member is a slot configured to receive the lip.  However, Dickson teaches a positioning member (ball as shown in Figs. 1-12, 17 and 18: 14) is a lip and at least one support (as shown in Figs. 17-18) includes a support positioning member (130), wherein the support positioning member is a slot (136) configured to receive the lip (as shown in Figs. 17-18).  It would have been obvious to .

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Edgar (U.S. Patent Application Publication No. 2007/0131178).
For claims 8-11, Lee discloses the invention substantially as claimed, but fails to specifically show the ramp is solid. However, Edgar teaches a walkway, the walkway comprising: a ramp (Figs. 1-4), wherein the ramp is solid (as shown in Figs. 3-4: 34); wherein the ramp has an upper surface, and further wherein said upper surface is configured with ridges and valleys (as discussed in [0019] and [0022]); wherein the ramp is configured to create air turbulence (such that the ramp is suspended, and in this configuration, air passing above and below the ramp creates air turbulence); wherein the ramp is metal (as discussed in [0022]). Edgar teaches the functional equivalence of a ramp having steps (Figs. 1-2: 17, 18) and a solid ramp (Figs. 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the walkway of Lee to include the solid ramp as taught by Edgar for the advantage of providing a surface for easier and safer climbing and descending. 

s 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelberer (U.S. Patent No. 2,457,380) in view of Williams (U.S. Patent No. 4,084,714).
For claim 12, Kelberer shows a walkway system, the system comprising: a ramp (Figs. 1-3 and 5-10: ramp 8) configured for positioning alongside at least one aviary cage side of the one or more aviary cages (as shown in Figs. 1-3: the ramp 8 is adjacent the vehicle platform 17, which is designed and constructed to enable mobile support for aviary cages); and at least one support (Figs. 1-9: 24) configured to support the ramp (Col. 3, lines 42-46: the ramp 8 is supported at bar 22 of frame 24) while in an extended position and configured to be retractable from the extended position (as shown in phantom in Fig. 2 and in Fig. 3: the support frame 24 is extended) to a retracted position (Col. 4, lines 32-36) closer to a plane containing the at least one aviary cage side than the extended position, wherein the ramp is fixed against horizontal movement when the at least one support is in the extended position (as shown in Figs. 3 and 8: the ramp 8 is within the boundary of the depending portion 30 of the support frame 24) and supporting the ramp (Col. 3, lines 42-46: the ramp 8 with engaging hooks 20 and 21 is supported at bar 22 of frame 24); wherein the ramp is free to move upward (via disengagement of the engaging hooks 20 and 21 of ramp 8 from the bar 22 of frame 24), without movement of the support (the support frame 24 would remain in position), when the at least one support is in the extended position and supporting the ramp (when the engaging hooks 20 and 21 are disengaged from the bar 22 of frame support 24, the ramp is able to slide upward and remain supported but the frame support 24).

For claim 14, Kelberer as modified by Williams further discloses the system of claim 12, wherein the at least one support (Kelberer Figs. 1-9: 24) includes an elongated portion (Kelberer shows in Figs. 4-5 and 8: support frame includes angle members 25, 26 and depending portion 30) supporting a bottom side of the ramp (Kelberer Fig. 8: ramp 8 is supported at bar 22 of support frame 24) when the at least one support is in the extended position (Kelberer as shown in Figs. 3 and 8).
For claim 15, Kelberer as modified by Williams further discloses the system of claim 14, wherein the extended position (Kelberer as shown in Figs. 3 and 8) is defined by the elongated portion extending in a substantially horizontal direction (Kelberer 
For claim 16, Kelberer as modified by Williams further discloses the system of claim 14, wherein the retracted position (Kelberer as shown in Fig. 2) is defined by the elongated portion extending downward (Kelberer as shown in Figs. 2-5, 8 and 9: at extending portion 30).
	
Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
The Applicant argues with regard to claim 1, “The only mounting positions of the ramp positioning member 16, 17 of Lee that will allow the ramp to be separated therefrom by moving the ramp 10 in the vertical direction are marked with arrows in the annotated figure above. When the ramp 10 is mounted to the ramp positioning member 16, 17 using these apertures, the ramp 10 is positioned in the vertical direction. This is contrary to the requirement of Applicant’s claim 1, which clearly requires “wherein the ramp positioning member is configured to couple with the at least one support and further wherein the ramp positioning member allows uncoupling of the ramp with respect to the at least one support by movement of the ramp in a vertical direction when the ramp surface is positioned at an angle less than vertical” (emphasis added).”
The Applicant’s argument asserts that the only vertical direction is upward at 90 degrees. The Examiner respectfully disagrees with the Applicant’s assertion. The claims specifically recite movement of the ramp in a vertical “direction”, which is not limited to 
Applicant’s arguments with respect to claims 12 and 14-16 in view of the reference to Siciliano have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        

/DAVID J PARSLEY/Primary Examiner, Art Unit 3643